Title: To Thomas Jefferson from Henry Knox, 16 January 1791
From: Knox, Henry
To: Jefferson, Thomas



My dear Sir
Sunday 16 January 1791

Among the other objects to be considered tomorrow, it is the desire of the President that the memorial of a frenchman, an inhabitant of the Western territory upon an injury which he suffered from the Commandant of a Spanish post should also be reported upon. The memorial is lodged in your office with your last report. Will you please to bring it with you?—I am Dear Sir Your sincerely & affectionately

H Knox

